Citation Nr: 1008602	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  04-40 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date before August 25, 2000, for 
the grant of service connection for posttraumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Motrya Mac, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2003 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a decision in May 2007, the Board determined that the 
criteria for an effective date before August 25, 2000, for 
the grant of service connection for posttraumatic stress 
disorder were not met.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order, dated in October 2008, the 
Court granted a Joint Motion to Remand of the parties, the VA 
Secretary and the Veteran, who was then represented by 
counsel, and vacated and remanded the case to the Board for 
readjudication consistent with the Joint Motion.  

In the Joint Motion, the parties agreed that the Board did 
not provide an adequate statement of reasons and bases as to 
why a statement submitted by the Veteran in March 1996 did 
not constitute a timely notice of disagreement with the 
Hearing Officer's decision in February 1996, denying service 
connection for posttraumatic stress disorder. 

As the claim for an effective date before August 25, 2000, 
for the grant of service connection for posttraumatic stress 
disorder is inextricably intertwined with the question of 
whether the Veteran filed a timely notice of disagreement 
with the Hearing Officer Decision in February 1996, the Board 
addresses whether the Veteran did timely file notice of 
disagreement with the Hearing Officer's decision in February 
1996.  

The claim of an effective date before August 25, 2000, for 
the grant of service connection for posttraumatic stress 
disorder is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


FINDING OF FACT

A notice of disagreement to initiate an appeal of the Hearing 
Officer's decision in February 1996, denying the claim of 
service connection for posttraumatic stress disorder, was 
filed within one year of the notification of the adverse 
decision.


CONCLUSION OF LAW

The notice of disagreement to the Hearing Officer's decision 
in February 1996, denying the claim for service connection 
for posttraumatic stress disorder, was timely filed.  
38 U.S.C.A. § 7105(a), (b), (c) (West 2002); 38 C.F.R. 
§§19.34, 20.101(c), 20.201, 20.300, 20.302(a) (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the timeliness issue is decided in the Veteran's favor, 
which is the only matter resolved in this decision, VCAA 
compliance need not be addressed. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Timeliness of the Notice of Disagreement

The Board shall not entertain an application for review on 
appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  
An appeal to the Board consists of a timely filed notice of 
disagreement in writing and, a timely filed substantive 
appeal received in response to a statement of the case.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  

The claimant has one year from the date of notification of 
the rating decision to file a notice of disagreement to 
initiate the appeal process.  38 U.S.C.A. § 7105(b); 
38 C.F.R. § 20.302(a).  

Analysis 

In a rating decision in January 1995, the RO denied the 
Veteran's claim of service connection for posttraumatic 
stress disorder.  The RO notified the Veteran of the adverse 
determination and of her appellate rights by letter, dated on 
February 1995.  

During the Veteran's personal hearing in August 1995, the 
Hearing Officer informed the Veteran that she had one year 
from the initial rating decision in January 1995 to appeal 
the denial of the claim of service connection for 
posttraumatic stress disorder, or should he deny her claim 
then she would have one year from the date of the Hearing 
Officer's decision to appeal the denial of the claim of 
serviced connection for posttraumatic stress disorder.  

In a decision in February 1996, the Hearing Officer denied 
the claim of service connection for posttraumatic stress 
disorder.  The RO notified the Veteran of the adverse 
determination and of her appellate rights by letter, dated in 
March 1996.  

In March 1996, in statement in writing received at the RO, 
the Veteran stated that her claim should be sent to the Board 
as soon as possible as she did not have additional evidence 
to submit.  As the statement was received within one year of 
the notice of the Hearing Officer's decision in February 1996 
and indicated a desire for appellate review, the Board 
reasonable construes the statement as a timely filed notice 
of disagreement under 38 C.F.R. § 20.201.  


ORDER

A notice of disagreement to the Hearing Officer's decision in 
February 1996 was timely filed, and to this extent the appeal 
is granted.  

REMAND

In light of the Board's decision finding that the Veteran 
timely filed a notice of disagreement with the Hearing 
Officer's decision in February 1996, denying service 
connection posttraumatic stress disorder, there is a pending 
claim of service connection for posttraumatic stress 
disorder, dating to June 1994.   And the claim for an earlier 
effective date for the grant of service connection needs to 
be adjudicated. 

Accordingly, the case is REMANDED for the following action:

1.  There is a gap in the Veteran's file 
from 1985 to 1994 and the Veteran asserts 
that in 1992 the Phoenix RO either denied 
the claim of service connection for 
posttraumatic stress disorder or held a 
hearing on the claim.  

In light of the Veteran's assertion, 
contact the Phoenix RO to ascertain 
whether there is a record of an 
adjudication of the claim of service 
connection for posttraumatic stress 
disorder or a hearing on the claim in 
1992.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2.  Thereafter, adjudicate the claim for 
an earlier effective for the grant of 
service connection for posttraumatic 
stress disorder, addressing the pending 
claim of service connection since June 
1994.  If the benefit sought is denied, 
furnish the Veteran and her 
representative a supplemental statement 
of the case and return the case to the 
Board.




The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


